DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-27 are pending in this application.

Election/Restrictions
Applicant’s election of the species of the compound Example 1: 
    PNG
    media_image1.png
    137
    128
    media_image1.png
    Greyscale
 is acknowledged.  Applicant submits that claims 1-4, 6-9, 11-18, and 21-27 read on the elected species.
	The elected species represents a compound of Formula (A):

    PNG
    media_image2.png
    157
    253
    media_image2.png
    Greyscale

wherein:
R1 is H;
G is H;
Z1 is CH, and Z2 is CH2;
Z3 is CH2;
n is 0; and
Y is 
    PNG
    media_image3.png
    73
    96
    media_image3.png
    Greyscale
wherein R2 is H, Ar1 and Ar2 are each 3-(trifluoromethyl)-phenyl- and 4-fluorophenyl.
The guidelines in MPEP § 803.021 provide that upon examination if prior art is found for the elected species, the examination will be limited to the elected species.  The elected species was not found in the prior art and the search was expanded to a compound represented by Formula (A) wherein:
R1 is H;
G is H;
Z1 is CH, and Z2 is CH2;
Z3 is CH2;
n is 0; and
Y is 
    PNG
    media_image3.png
    73
    96
    media_image3.png
    Greyscale
wherein R2 is H, Ar1 and Ar2 are each optionally substituted phenyl;
and art was found.  Claims 1-4, 6-9, 11-19, and 21-27 read on the expanded subgenus noted above.	
Claims 5, 10, 20 (all in full) and claims 1-4, 6-9, 11-19, and 21-27 (all in part, drawn to generic or specific compounds other than those within the above expanded subgenus) are additionally withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Improper Markush Grouping Rejection
	Claims 1-4, 6-9, 11-19, and 21-27 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. 
First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.
Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.

The improper Markush grouping represented by each of the structural formulae of instant claim 1, i.e., Formula (A) includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:
	The instant claims do not share a substantial structural feature because the compounds of Formula (A) include different compounds for the different definitions of Z1, Z2, Z3, Y, Ar1, Ar2, etc.  The Markush grouping encompasses alternatives which are in different recognized physical classes. For example, Formula (A) my represent compounds having different tricyclic groups, e.g., 
    PNG
    media_image4.png
    68
    154
    media_image4.png
    Greyscale
,
    PNG
    media_image5.png
    71
    154
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    68
    151
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    66
    161
    media_image7.png
    Greyscale
, etc.  Additionally, the Y fragment 
    PNG
    media_image8.png
    71
    97
    media_image8.png
    Greyscale
 represents various complex cyclic groups based on the definitions of Ar1, Ar2, wherein Ar1 and Ar2 may each represent monocyclic groups or may be linked together by a bridge to form a tricyclic group (e.g., see the groups provided in claim 17). Therefore, Formula (A) represents ring systems that are not commonly classified.
Furthermore, the Markush group of Formula (A) embraces chemical compounds that do not share any single structural similarity between the species. In other words, there is no substantial structure that is common to all of the Markush alternatives. 
Each of these findings demonstrates that not all members recited in this Markush group belong to the same recognized chemical class; i.e., the species fail to share a single structural similarity or any substantial structural feature.
	In response to this rejection, applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1) (emphasis provided).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-9, 11-15, and 23-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a compound represented by Formula (A) wherein Y is 
    PNG
    media_image8.png
    71
    97
    media_image8.png
    Greyscale
 wherein Ar1 and Ar2 are each phenyl, does not reasonably provide enablement for compounds within the scope of Formula (A) wherein Ar1 and Ar2 each independently a 5-6 membered heteroaryl ring, or linked together by a bridge to form a tricyclic group.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.  The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed more recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
The specification fails to enable the preparation of the entire scope of the claimed compounds represented by Formula (A).  The synthesis Schemes A-D in the specification at pages 82-83 provide the essential starting materials to prepare the claimed compounds of Formula (A) wherein Y is 
    PNG
    media_image9.png
    48
    93
    media_image9.png
    Greyscale
, however, there is no disclosure of the sources of starting materials needed to prepare for all other compounds within the scope of Formula (A), particularly wherein Ar1 and/or Ar2 is a 5-6 membered heteroaryl, or Ar1 and Ar2 are linked together by a bridge to form a tricyclic group.  The specification provides processes of preparing the compounds wherein Ar1 and Ar2 each independently represent phenyl, as seen in the disclosed species of Examples 1-116, however, does not provide any explanation or sources of all other starting compounds required to prepare compounds of Formula (A) such that a person of ordinary skill could determine if a particular compound having a specific Y group wherein Ar1 and/or Ar2 is a 5-6 membered heteroaryl, or Ar1 and Ar2 are linked together by a bridge to form a tricyclic group, are useful a method of treating influenza.  Applicants have failed to establish that the myriad of Ar1 and Ar2 choices coupled with varying central tricyclic ring system which easily totals in the billions of compounds encompassed by Formula (A) of instant claims will all share the same physiological properties since they are structurally so diverse as to being chemically and biologically non-equivalent and there is no basis in the prior art for assuming the same.
In view of the lack of direction provided in the specification regarding starting materials, the lack of working examples and the general unpredictability of chemical reactions, it would take an undue amount of experimentation for one skilled in the art to make the claimed compounds and therefore practice the invention.  The starting material sources necessary to obtain the instant compounds must have been available as of the filing date in order to provide an enabling disclosure.  See In re Howarth, 654 F.2d 103, 210 USPQ 689 (CCPA 1981); Ex parte Moersch, 104 USPQ 122 (POBA 1954).  Applicants should show that the sources of these starting materials was common knowledge or readily available at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26 and 27 are drawn to “The compound according to claim 1 … … , for use as a medicament”; and “The compound according to claim 1, … … , for use in the treatment of influenza” respectively.  As can be seen, the claims recite ‘compound for use’ without actually setting forth any steps for the use and therefore, the claim recites an ‘intended use’ of the compound of claim 1 without further limiting the scope of claim 1.  See In re Tuominen, 213 USPQ 89 and MPEP § 2111.02, section II.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9, 11-19, and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al., WO 2018/042303 (effective filing date: August 29, 2016).
The reference teaches fused tricyclic pyridazinone compounds that are structurally analogous to applicant's instantly claimed compounds.  See the structural formulas – Formula (A) and formula (I) at page 2; and the corresponding species of the Examples.  For example, see the reference disclosed compounds of Examples 47, 60, 114, etc. (structures depicted below for convenience):

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
		
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
		
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
	
The reference teaches that the reference compounds inhibit or prevent replication of orthomyxovirus, and therefore, useful as pharmaceutical agents for the treatment of an infection caused by, e.g., influenza A, influenza B or influenza C, see pages 37-38.  The instant claims exclude the reference disclosed compounds, see the proviso in claim 1.  The instantly claimed compounds however, differ from the reference disclosed compounds by being species of the reference taught genus and/or structural analogs of the reference disclosed compounds.  For example, a compound according to instant claims has a trifluoromethyl (CF3) substituent as the substituent on the phenyl ring, see the first compound in claim 22.  The above referred compound (i.e., compound of Example No. 1 of claim 22) differs from the reference compounds depicted above by having trifluoromethyl (CF3) in place of the 3-position substituent of the phenyl ring, i.e., fluoro (F) or chloro (Cl) taught for reference compounds.  The reference, however, teaches that the phenyl group of Ar1 and Ar2 are each substituted with a substituent selected from halo, C1-4 alkyl, C1-4 haloalkyl, etc. and therefore, teaches the equivalency of the substituents, such as, fluoro, chloro, trifluoromethyl, etc. as these are taught to be alternative substituents on the phenyl ring.
One of ordinary skill in the art, having possession of the reference taught compounds, would have been motivated to prepare structural analogs of the reference compounds with the reasonable expectation of obtaining compounds with similar properties and therefore, the same use.  The skilled artisan would have reasonable expectation that any of the reference compounds would have similar properties and therefore, the same use as taught for the genus.  
See In re KSR International Co. v. Teleflex, Inc., 127 S.Ct. 1727 (2007), wherein the court stated that: [w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-9, 11-19, and 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,160,764. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims substantially overlap the compounds of the reference claims; and/or the compounds according to instant claims are structurally analogous to reference claimed compounds.  
The reference claims are drawn to compounds of Formula (A), see the structural formula in claim 1; the subgeneric embodiments in claims 2-17; and the specific compounds recited in claims 18, 21-23.  The compounds are taught to be useful as pharmaceutical agents, see claims 19, 24-26; and the reference claims are directed to ‘method of treating influenza’, see claims 20, 27-29.  The instant claims exclude the species of the reference claim 18, see the proviso in instant claim 1.  The instant claims differ from the reference claims by reciting a genus that encompasses the genus of the structural formula of reference claim 1 and/or structural analogs of the species recited in claim 21.  In other words, the instant claims differ by reciting a genus covering the subgenus and/or structural analogs of the species recited in reference claims.  For example, a compound according to instant claims has a trifluoromethyl (CF3) substituent as the substituent on the phenyl ring, see the first compound in claim 22.  The above referred compound differs from reference claimed compound (e.g., see col. 174, lines 26-28) by having trifluoromethyl (CF3) in place of the 3-position substituent of the phenyl ring, i.e., fluoro (F) taught for reference claimed compound.  The reference, however, teaches that the phenyl group of Ar1 and Ar2 are each substituted with a substituent selected from halo, C1-4 alkyl, C1-4 haloalkyl, etc. (see col. 170, lines 15-20) and therefore, teaches the equivalency of the substituents, such as, fluoro, trifluoromethyl, etc. as these are taught to be alternative substituents on the phenyl ring.
It would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the compounds from the reference claims, including those instantly claimed, because the skilled artisan would have had the reasonable expectation that any of the species of the genus would have similar properties and, thus, the same use as taught for the genus as a whole i.e., as pharmaceutical agents.  One of ordinary skill in the art would have been motivated to select the claimed compounds from the genus in the reference since such compounds would have been suggested by the reference as a whole.

Claims 1-4, 6-9, 11-19, and 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,098,051. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims substantially overlap the compounds of the reference claims; and/or the compounds according to instant claims are structurally analogous to reference claimed compounds.  
The reference claims are drawn to compounds of Formula (A), see the structural formula in claim 1; and the subgeneric embodiments in claims 2-16.  The compounds are taught to be useful as pharmaceutical agents, see claims 17-18; and the reference claim is directed to ‘method of treating influenza’, see claim 19.  The instant claims differ from the reference claims by reciting a genus that encompasses the genus of the structural formula of reference claim 1, and/or species within reference claimed genus.  For example, a compound according to instant claims: 
    PNG
    media_image13.png
    140
    144
    media_image13.png
    Greyscale
 (see the first compound in claim 22) has a trifluoromethyl (CF3) substituent as the substituent on the phenyl ring.  The above referred compound is encompassed by the reference claimed genus because the reference teaches that the phenyl group of Ar1 and Ar2 are each substituted with a substituent selected from halo, C1-4 alkyl, C1-4 haloalkyl, etc. (see reference claim 1).
It would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the compounds from the reference claims, including those instantly claimed, because the skilled artisan would have had the reasonable expectation that any of the species of the genus would have similar properties and, thus, the same use as taught for the genus as a whole i.e., as pharmaceutical agents.  One of ordinary skill in the art would have been motivated to select the claimed compounds from the genus in the reference since such compounds would have been suggested by the reference as a whole.

Claims 1-4, 6-9, 11-19, and 21-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-49 of copending Application No. 17/374,237 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The reference claims are drawn to ‘a method of treating or preventing a viral infection, comprising administering to a subject a therapeutically effective amount of a compound of formula: … ’, wherein the compounds represented by the formula in reference claims are structurally identical or analogous to the instantly claimed genus of compounds represented by  Formula (A) recited in instant claims.  Further, the specific compounds recited in instant claim 22 are species within the genus of compounds recited in reference claims.  One of ordinary skill in the art, in order to practice the method of reference claims must first prepare a compound  of reference claims.  Accordingly, one of ordinary skill in the art would be in possession of compounds according to instant claims or structural analogs thereof.
One of ordinary skill in the art in possession of reference claimed method of administering a compound of formula depicted in reference claim 1, would have been motivated to select any of the species from the reference generic structure or the structural analogs thereof, with the reasonable expectation that such structurally analogous compounds would be useful as pharmaceutical agents, e.g., in a method of treating influenza.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Receipt is acknowledged of the Information Disclosure Statements filed on March 22, 2021 and February 8, 2022 and copies are enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

April 8, 2022
	
	





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1MPEP § 803.02:
        As an example, in the case of an application with a Markush claim drawn to the compound X-R, wherein R is a radical selected from the group consisting of A, B, C, D, and E, the examiner may require a provisional election of a single species, XA, XB, XC, XD, or XE. The Markush claim would then be examined fully with respect to the elected species and any species considered to be clearly unpatentable over the elected species. 
        
        If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be rejected, and claims to the nonelected species will be held withdrawn from further consideration.
        
        If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping.
        
        Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The examination will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry if they do not comply with the requirements of 37 CFR 1.116. See MPEP § 714.13.